F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         OCT 3 2003
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 JAMES I. TIBBS,

          Plaintiff - Appellant,
                                                       No. 03-6102
 v.                                                (D.C. No. 03-CV-8-A)
                                                       (W.D. Okla.)
 STATE OF TEXAS; CARL
 GRIFFITH, in his individual and
 official capacity; MITCH WOODS,
 individual, and Sheriff, Jefferson
 County Texas, official capacity; J. D.
 SHARP, individual and official
 capacity, Sheriff of Oklahoma County;
 TOM MANESS, individual capacity
 and Texas State D.A., Beaumont
 Texas, official capacity; JUSTICE,
 Officer, individual and official
 capacity; CONNIE PATTERSON,
 individual and official capacity,
 Jefferson County Commissioner;
 JIMMIE P. COKINOS, individual and
 official capacity, Jefferson County
 Commissioner; BEVERLY HODGES,
 individual and official capacity,

          Defendants - Appellees.


                             ORDER AND JUDGMENT *



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before KELLY, BRISCOE, and LUCERO, Circuit Judges.. **


      Petitioner-Appellant James Ishmael Tibbs, an inmate appearing pro se,

appeals the district court’s dismissal of his 42 U.S.C. § 1983 claims as

time-barred under the applicable two-year limitation period. The district court

dismissed the claims under 28 U.S.C. § 1915A(b) and § 1915(e)(2)(B) as

frivolous and counted the dismissal as a strike.

      Mr. Tibbs was arrested in Oklahoma on August 29, 1992, and alleges that

his removal to Texas and subsequent incarceration constitutes “kidnapping” in

violation of his constitutional rights. He brought this action for monetary relief

on January 2, 2003, naming the State of Texas and numerous Texas and

Oklahoma officials. On appeal, Mr. Tibbs contends (in pertinent part) that the

statute of limitations does not apply because kidnapping is a continuing violation

and the limitation period will not begin to run until he is free. We affirm.

      The applicable statute of limitations for a civil rights action in Oklahoma is

two years. See Okla. Stat. Ann. tit. 12, § 95; Wilson v. Garcia, 471 U.S. 261,

275-76 (1985); Brown v. Hartshorne Pub. Sch. Dist. No. 1, 926 F.2d 959, 962 n.2



      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.

                                        -2-
(10th Cir. 1991). “While state law governs limitations and tolling issues, federal

law determines the accrual of section 1983 claims.” Fratus v. DeLand, 49 F.3d

673, 675 (10th Cir. 1995). A civil rights claim accrues when “‘facts that would

support a cause of action are or should be apparent.’” Id. (quoting Blumberg v.

HCA Mgmt. Co., 848 F.2d 642, 645 (5th Cir. 1988)). This action accrued when

Mr. Tibbs was arrested in 1992 and transported to Texas, as the facts were

apparent. Although it is unclear whether a continuing violation theory may be

applied to § 1983 claims, see Hunt v. Bennett, 17 F.3d 1263, 1266 (10th Cir.

1994), it is clear that Mr. Tibbs’ arrest and transport to Texas are discrete acts for

which a continuing violation theory would not apply. See Nat’l R.R. Passenger

Corp. v. Morgan, 536 U.S. 101, 108-14 (2002); Davidson v. America Online, Inc.,

337 F.3d 1179, 1184-85 (10th Cir. 2003).

      We GRANT the motion to proceed in forma pauperis and AFFIRM the

judgment of the district court. The motion for issuance of a certificate of

appealability (“COA”) is denied as a COA is not required for this appeal. Mr.

Tibbs is reminded that he is obligated to continue making partial payments until

the entire appellate filing fee has been paid.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge


                                          -3-